Title: To James Madison from James Leander Cathcart, 21 May 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 6.
						Sir
						Leghorn May the 21st. 1802
					
					I was honor’d by the receipt of Yrs enclosing an Act pass’d on the 6th. of Feby. for the protection of the commerce & seamen of the United States of America on the 16th. inst. The communications therin mentioned I have not receiv’d probably owing to their bulk, as Mr. Gavino informs me that he has some Pamphlets for me which he intends to forward by sea.
					I enclose a copy of my dispatch No. 8: & cannot imagine how it miscarried as I have heard of the safe arrival of the Ship Penelope Captn. Butler who took charge of it.
					I have receiv’d no intelligence whatever from Barbary or of our vessels of War since my last by the Syren Captn. Reilly. I have kept myself in readiness to embark at a moments warning ever since the arrival of Comodore Dale in this sea, consequently will not detain Comodore Truxton four hours should he call or send for me before he proceeds before Tripoli which I most devoutly hope he may think necessary. I have the honor to remain with the greatest respect & esteem, Sir, Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
